Citation Nr: 0711125	
Decision Date: 04/14/07    Archive Date: 04/25/07

DOCKET NO.  01-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as secondary 
to a service-connected disability.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to January 27, 
2004.  

3.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) from January 27, 2004.  

4.  Entitlement to an evaluation in excess of 30 percent for 
degenerative changes of the cervical spine with limitation of 
motion associated with gunshot wound.  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a gunshot wound and 
surgical scars of the neck and left posterior chest.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Columbia, South Carolina RO.  In December 2000, the RO, in 
part, granted service connection for a cervical spine 
disability, rated 10 percent disabling, denied service 
connection for PTSD, and denied an increase in the 10 percent 
rating assigned for gunshot wound and surgical scars of the 
neck and left posterior chest.  By rating action in February 
2002, the RO assigned an increased rating to 30 percent for 
the cervical spine disability, effective from the date of 
claim.  By rating action in March 2002, the RO denied service 
connection for peripheral neuropathy and a headache disorder.  
In July 2002, the RO granted service connection for PTSD, and 
assigned a 30 percent evaluation, effective from the date of 
his original claim.  In December 2003, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in July 2004.  

In March 2006, the Appeals Management Center (AMC) in 
Huntington, West Virginia granted service connection for 
tension type headaches, rated 10 percent disabling, granted 
an increased rating to 70 percent for PTSD, effective from 
January 27, 2004, and granted entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU), effective from January 27, 2004.  The veteran and his 
representative were notified of the rating decision and did 
not express dissatisfaction with evaluations assigned.  
Accordingly, the issue involving the headache disorder is no 
longer in appellate status and will not be addressed in this 
decision.  

The issue of an increased rating for gunshot wound and 
surgical scars of the neck and left posterior chest is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues to 
be adjudicated herein below, have been obtained by VA.  

2.  The veteran does not have a current disorder manifested 
by peripheral neuropathy of the upper extremities that is 
etiologically related to service or to a service-connected 
disability.  

3.  From October 25, 2000, to January 27, 2004, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 30 
percent schedular rating, and no higher.  

4.  From January 27, 2004, the veteran's symptoms for PTSD 
are not shown to be productive of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, delusions or 
hallucinations, danger of hurting himself or others, or 
disorientation.  

5.  The cervical spine disability is manifested by subjective 
complaints of pain and limitation of motion, without 
tenderness, motor weakness, or spasm; there is no objective 
evidence of radiculopathy or other neurological impairment 
appropriate to the site of the diseased disc, and no 
additional functional loss of use.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disorder manifested by 
peripheral neuropathy of the upper extremities due to disease 
or injury which was incurred in or aggravated by service, or 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD from October 25, 2000, to January 27, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Codes 9411-9440 
(2006).  

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD from January 27, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130, Part 4, Diagnostic Codes 9411-9440 (2006).  

4.  The criteria for an evaluation in excess of 30 percent 
for degenerative changes of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5290, 
5293-5243 (prior to 9/26/03) and 5243 (from 9/26/03).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims of service connection for 
peripheral neuropathy of the upper extremities and increased 
ratings for PTSD and the cervical spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in October 2001 and July 2004 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claims were 
readjudicated, and statements and supplemental statements of 
the case were promulgated in February, April, September, and 
December 2002, February and April 2003, and March 2006.  The 
veteran was notified of the evidence that was needed to 
substantiate his claims and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  The veteran was afforded 
several VA examinations during the pendency of this appeal, 
and provided testimony before the undersigned member of the 
Board at the RO in December 2003.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
peripheral neuropathy of the upper extremities, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006); see also 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Additionally, 
secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

In the instant case, the veteran does not claim nor does the 
evidence of record show any complaints, treatment, 
abnormalities, or diagnosis referable to any peripheral 
neuropathy of the upper extremities in service or within one 
year of discharge from service.  Rather, the veteran contends 
that he has peripheral neuropathy of the upper extremities 
which is causally related to his service-connected cervical 
spine disability.  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the Board hearing in December 2003, his 
service medical records, VA outpatient treatment records and 
VA examination reports from August 1969 to August 2004.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

The service medical records, including the veteran's 
separation examination in March 1969, are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any peripheral neuropathy of the upper extremities.  The 
veteran made no mention of any problems associated with 
peripheral neuropathy of the upper extremities when examined 
by VA in August 1969 or 1976, or when seen on various 
occasions by VA in 1988.  The veteran first reported 
occasional numbness in his fingers in October 1988, but no 
pertinent abnormalities were noted at that time.  

The medical evidence of record showed that the veteran was 
first evaluated for complaints of intermittent numbness 
varying from one hand to the other in October 1999.  VA MRI 
and EMG/NCV studies in December 1999 revealed significant 
spinal stenosis at C6-7 with neuroforamen encroachment on the 
right side and possible carpal tunnel syndrome (CTS).  
Initially, the veteran was treated conservatively at the pain 
clinic.  However, subsequent diagnostic studies showed 
increased degenerative spinal stenosis suggesting symptomatic 
disc herniation and the veteran underwent C3-4 anterior 
cervical diskectomy/fusion in October 2002.  The veteran 
underwent carpal tunnel release of the left hand in December 
2003, and of the right hand in February 2004, with excellent 
results.  On follow-up in March 2004, the veteran reported 
minimal pain in his hands, and denied any numbness or 
tingling.  On examination, there was normal sensation in the 
median distribution and good grip strength.  The examiner 
noted that the veteran had a palpable mass in the volar 
aspect overlying the metacarpophalangeal (MCP) joint of the 
left middle finger, and indicated that injection or possibly 
an A-1 pulley release may be needed in the future if he 
developed trigger finger.  

On VA neurological examination in August 2004, the examiner 
indicated that the veteran's pain and numbness in the left 
hand with trigger finger in the thumb and index finger was 
related to his CTS.  The veteran had normal muscle mass, 
tone, and strength in his arms; diminished grip in the left 
hand, normal grip in the right hand, and normal tendon 
reflexes in the upper extremities.  Sensory examination of 
the upper extremities was considered unreliable because of 
inconsistent responses.  The examiner opined that the 
veteran's hand pain was most likely caused by carpal tunnel 
syndrome.  On VA joint examination in August 2004, the 
examiner indicated that there was no evidence of significant 
peripheral neuropathy or weakness in the upper extremities.  

In this case, there is no competent evidence that the veteran 
has peripheral neuropathy of the upper extremities at 
present.  While he does have some bilateral hand symptoms, a 
VA physician attributed them to carpal tunnel syndrome.  The 
examiner did not offer an opinion regarding the etiology of 
the veteran's CTS.  

In this regard, the Board notes that while it specifically 
requested in the July 2004 remand that the physician provide 
an opinion as to whether any CTS, if found, was related to 
service or to a service-connected disability, one of the 
September 2004 examiners found no evidence of a significant 
peripheral neuropathy or weakness.  The Board notes further, 
that to the extent that the veteran's has neurological 
symptomatology associated with his cervical spine disability, 
that symptomatology may be contemplated in the ratings 
assigned the cervical spine disability itself.  No examiner 
has, in fact, indicated that the CTS is related to service or 
to a service-connected disability.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Direct service connection requires a 
finding that there is a current disability that, in some 
fashion, has a definite relationship to service or to a 
service connected disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); see also 38 C.F.R. § 3.310 (2006).  

Law and Regulations

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  In 
this case, the veteran was assigned a 30 percent evaluation 
from October 25, 2000, the date of receipt of his claim, to 
January 26, 2004, and a 70 percent evaluation from January 
27, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).  

Rating In Excess of 30 Percent Prior to January 27, 2004

Initially, the Board notes that that there is no rating sheet 
or supplemental statement of the case providing an 
explanation for the assignment of the 70 percent rating and 
the effective date of January 27, 2004, for that rating.  

As indicated above, service connection for PTSD was 
established by the RO in July 2002, based primarily on the 
findings from a VA psychiatric examination in May 2002.  
Prior to that, the veteran had been examined by two different 
VA psychiatrists in November 2000 and 2001, for the specific 
purposes of determining the nature and etiology of his 
psychiatric problems.  The records indicated that the claims 
file was reviewed on each occasion, and the psychiatrists 
included a detailed description of the veteran's medical, 
psychiatric, social, and occupational history, and included 
detailed findings from mental status examinations.  On both 
occasions, the examiner's noted several inconsistencies in 
the veteran's self-described symptoms and concluded that 
while he exhibited some mild trauma-related symptoms, he did 
not meet the diagnostic criteria for a diagnosis of PTSD.  

On VA examination in May 2002, the examiner noted that the 
claims file was reviewed and included a detailed description 
of the veteran's history.  On mental status examination, the 
veteran appeared to be in mild distress.  He was casually 
dressed and well groomed with good hygiene.  His facial 
expression and affect was tense, motor activity was normal, 
and eye contact was good.  Speech was elevated in amount and 
rate and was normal in volume.  The veteran was alert, well 
oriented, and was able to abstract and interpret proverbs 
adequately.  He described his mood as "disappointed", and 
said that his goal was to have a long life.  There were no 
signs of formal thought disorder, though he did report 
auditory and visual hallucinations.  He had nightmares two to 
three times a month and said that he sometimes awakened in a 
sweat and hit the wall.  He reported flashbacks and intrusive 
thoughts during the day, sometimes involving disassociation 
for up to 30 minutes.  He described strong irritable 
reactions to authority and said that he avoided crowds and 
any depiction of Vietnam.  The diagnosis was PTSD, and a 
current Global Assessment of Functioning (GAF) score was 60.  
The psychiatrist commented that the veteran met the criteria 
for a diagnosis of PTSD, but noted that he appeared to 
exaggerate the severity of his symptoms.  The examiner 
estimated that the veteran's symptoms of PTSD fell into the 
mild range.  

The evidentiary record also includes numerous VA outpatient 
records showing treatment for various maladies, including 
PTSD from 1999 to the present.  The records pertaining to 
psychiatric treatment were rather limited and included very 
few, if any, actual clinical findings, symptoms, or 
complaints.  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than the 30 percent evaluation prior 
to January 27, 2004.  The clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 50 percent or higher under the 
criteria cited above.  The material question at issue is 
whether the veteran has sufficient occupational and social 
impairment to disrupt his performance of occupational tasks 
to the extent set forth in the rating criteria described 
above for a higher evaluation of 50 percent or greater.  38 
C.F.R. § 4.130 (2006).  It must be remembered that disability 
ratings are intended to compensate for reductions in earning 
capacity as a result of the specific disorder.  The 
percentage ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 C.F.R. § 4.1 (2006).  

The veteran's psychiatric symptomatology and the clinical 
findings from the medical reports prior to January 27, 2004, 
were not materially different.  Of the three VA examinations, 
the May 2002 report provided a more detailed clinical picture 
and in-depth analysis of all of the evidence of record.  

The veteran's principal symptomatology included anxiety, 
irritability, sleep disturbance, and nightmares a few times a 
month.  Despite these difficulties, the veteran worked full-
time at the U.S. Postal Service as a mail handler and had 
done so for 16 years without any reported lost time at work 
because of his symptoms.  There was no evidence of 
circumstantial, circumlocutory, or stereotyped speech, and 
the veteran had never reported any panic attacks or any 
difficulty understanding complex commands.  There was no 
evidence of any psychotic process, impairment of short- and 
long-term memory, abstract thinking, or any disturbance of 
motivation and mood.  The veteran was married for some 36 
years at that point, and had a good relationship with his 
grandchildren.  Prior to January 27, 2004, the medical 
evidence of record did not reflect any difficulty in 
establishing and maintaining effective work and social 
relationships.  Furthermore, the examining psychiatrist in 
May 2002, opined that the veteran's PTSD did not cause more 
than mild social or industrial impairment.  The veteran's 
symptoms and manifestations of PTSD prior to January 27, 
2004, were consistent with the criteria for a 30 percent 
evaluation, and no higher.  Accordingly, the Board concludes 
that the veteran did not meet or nearly approximate the level 
of disability required for a rating of 50 percent prior to 
January 27, 2004.  

Rating In Excess of 70 Percent From January 27, 2004

Concerning the issue of an evaluation in excess of 70 percent 
from January 27, 2004, the Board notes that the none of the 
medical reports from 2000 to the present, including the most 
recent VA examination in August 2004, demonstrated total 
occupational and social impairment with symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss of names of 
close relatives, own occupation or own name.  

As with the earlier examinations, the VA psychiatrist in 
August 2004, had serious questions concerning inconsistencies 
in the veteran's self-described symptoms and manifestations 
of PTSD.  In fact, to such an extent that he declined to 
offer a GAF score.  The examiner noted that the veteran's 
description of auditory and visual hallucinations were not 
only inconsistent with what he described on earlier 
examinations, but were very unusual hallucinations to 
experience relative to PTSD.  He also noted that at one 
point, the veteran reported that he isolated himself from 
others, but later said that he had several friends that he 
talked and drank with at least three times a week.  Now that 
the veteran was retired, he said that he got along better 
than ever with his wife.  He said that he spent his time 
fishing and enjoyed watching war movies, and said that he was 
not disturbed by them.  The clinical findings on mental 
status examination were not materially different from those 
reported on the May 2002 VA examination.  The veteran was 
alert, well oriented, and superficially cooperative.  His 
speech was regular in rate, rhythm, and volume, and his 
affect was flat.  There was no evidence of psychomotor 
agitation or retardation, and his thought processes were 
logical and goal directed without evidence of looseness of 
associations.  He demonstrated the capacity for abstract 
reasoning and his judgment and insight were good.  The 
veteran reported periodic suicidal thoughts, the last one two 
days prior to the examination due to leg pain, but denied any 
prior attempts or plan.  He also reported homicidal ideations 
when angry, but denied any current thoughts.  The veteran 
also described a number of auditory and visual 
hallucinations, which the examiner opined were very unusual 
for PTSD and, in the case of his visual hallucinations, were, 
in part, related to the veteran's alcohol abuse.  The 
examiner opined that it was likely that the veteran had 
symptoms of PTSD, but that it was impossible to reach a 
conclusion without resorting to speculation due to the 
numerous inconsistencies in the veteran's self-described 
symptoms.  He also stated that he could not offer a GAF 
score, for the same reasons.  

The evidence also included one outpatient note in August 
2003, in which the physician offered a GAF score of 45.  
However, other than difficulty with concentration at work and 
"increasing PTSD symptoms," the examiner did not include 
any clinical findings or any discussion of the extent or 
severity of the veteran's PTSD.  Furthermore, the progress 
note indicated that a depression screen at that time was 
negative and that the veteran had never used alcohol or 
illicit drugs and denied any use during the past year.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  However, the Board is 
not required to assign a rating based merely on such score 
particularly in light of the demonstrated inconsistencies in 
this case.  

The Board finds that the current evidence of record does not 
reflect the severity of the veteran's PTSD to such an extent 
so as to warrant a rating in excess of 70 percent at any time 
during the pendency of this appeal.  There is no evidence of 
gross impairment in thought processes or communication, no 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  The veteran is not shown to be in 
persistent danger of hurting himself or others, nor is he 
shown to be unable to perform activities of daily living, 
including maintenance of minimal personal hygiene.  He is not 
disoriented, nor is there any evidence of significant 
impairment of memory.  In short, the evidence of record does 
not suggest the degree of severity of the veteran's PTSD 
symptoms contemplated for total social and occupational 
impairment at any time during the pendency of this appeal.  
Therefore, a schedular evaluation in excess of 70 percent 
from January 27, 2004, is not warranted.  

Cervical Spine Disability

Concerning the claim of an increased rating for the cervical 
spine disability, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  The RO considered the old and the revised 
regulations and determined that revised regulations were more 
advantageous to the veteran.  

Prior to September 26, 2003, under DC 5293 (intervertebral 
disc syndrome), a 60 percent evaluation was assigned for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  A 40 percent evaluation was assigned for severe, 
recurring attacks with intermittent relief.  A 20 percent 
rating was assigned for moderate symptoms with recurring 
attacks.  A 10 percent evaluation was assigned for mild 
symptoms.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).  

Under the old regulations for limitation of motion of the 
cervical spine (DC 5290), a 10 percent evaluation was 
assigned for slight limitation of motion; 20 percent for 
moderate limitation of motion, and 30 percent for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (effective 
prior to September 26, 2003).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8510, addresses 
the upper radicular group (5th and 6th cervicals), pertaining 
to the shoulders and elbows; DC 8511 addresses the middle 
radicular group pertaining to movement of the arms, elbows, 
and wrists; DC 8512 addresses the lower radicular group which 
controls use of hands and fingers.  Under all three 
diagnostic codes, incomplete paralysis is rated 20 percent 
when mild, 40 percent when moderate, and 50 percent when 
severe.  A 70 percent rating is warranted for complete 
paralysis under all three radicular groups.  Complete 
paralysis under DC 8510 is defined as all shoulder and elbow 
movement lost or severely affected, hand and wrist movements 
not affected.  Under DC 8511, complete paralysis contemplates 
adduction, abduction, and rotation of the arm, flexion of the 
elbow, and extension of the wrist is lost or severely 
affected.  Complete paralysis of the lower radicular group 
(DC 8512) contemplates all intrinsic muscles of the hand, and 
some or all of flexors of the wrist and fingers are paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a; DCs 
8510, 8511, 8512, respectively, (2006).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2006).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
requires forward flexion of the cervical spine to 15 degrees 
or less; or with favorable ankylosis of the entire cervical 
spine; a 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, effective September 
26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of the spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In this case, the pertinent evidence of record includes 
numerous VA outpatient reports showing treatment for various 
maladies from 1999 to 2004, and reports of VA examinations 
conducted in November 2000 and 2001, and August and September 
2004.  

When examined by VA in November 2000, the examiner indicated 
that the claims file was reviewed.  On examination of the 
cervical spine, there was tenderness to palpation at the C5 
to C7 levels, but no paraspinal spasms.  The veteran could 
touch his chin to his chest and extend to 20 degrees.  Right 
and left lateral bending was to 20 degrees, and rotation was 
to 45 degrees, bilaterally.  Sensation was intact and equal 
bilaterally, and strength was 5/5 in the upper extremities.  
Deep tendon reflexes were equal and symmetric.  X-ray studies 
revealed mild spondylosis throughout the cervical spine and 
moderate facet arthropathy.  There was no evidence of 
fracture and the disc spaces were well maintained.  The 
impression included degenerative arthritis of the cervical 
spine.  

When examined by VA in November 2001, extension-forward 
flexion of the cervical spine was from 0 to 40 degrees, with 
right and left rotation from 0 to 60 degrees.  There was 
tenderness to palpation over the spinous process at C-6, and 
sensation was intact in the median, radial, and ulnar nerve 
distribution.  Strength was 5/5 and deep tendon reflexes were 
2+ in all muscle groups of the upper extremities.  The 
diagnoses included degenerative disc disease of the neck.  
The examiner noted that while the veteran complained of 
neurological sequalae, there was no evidence of any 
neurological deficit attributable to the cervical spine.  

A VA MRI of the cervical spine in July 2002 revealed severe 
degenerative stenosis at the left anteriolateral lateral 
aspects of the central spinal canal at the C3-4 level, which 
had worsened significantly since an MRI in December 1999.  
The remainder of the cervical spine, including the spinal 
stenosis at C6-7, was unchanged.  

In October 2002, the veteran underwent anterior 
diskectomy/fusion at C3-4, without complication.  A post-
surgical x-ray showed the diskectomy and fusion with plate, 
bone plug, and screws in place.  There was anatomical bony 
alignment with no evidence of fracture or dislocation, the 
vertebral body heights were well preserved, and there was no 
evidence of intervertebral joint space narrowing.  
Osteoarthritis at C4-5 on the right was present.  

On VA neurological examination in August 2004, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran complained of pain and numbness in both hands, 
primarily the left, which the examiner indicated was related 
to carpal tunnel syndrome.  The veteran had limitation of 
motion in the cervical spine and the paraspinal muscle was 
tense and painful to palpation.  Otherwise, examination of 
the cranial nerve revealed no significant abnormalities.  The 
veteran had normal muscle mass, tone, and strength in both 
arms.  Grip strength in the left hand was diminished due to 
trigger finger from carpal tunnel syndrome, and grip strength 
in the right hand was normal.  Sensory examination of the 
upper extremities was considered unreliable because of 
inconsistent responses, and deep tendon reflexes were present 
in the brachioradial biceps and triceps.  

On VA spine examination in August 2004, the veteran reported 
that he had chronic neck and back pain since the initial 
injury in service.  Forward flexion of the cervical spine was 
to 25 degrees without pain, and to 35 degrees with pain.  
Extension was to 10 degrees without pain, and to 20 degrees 
with pain.  Lateral flexion was to 20 degrees, bilaterally, 
without pain, and to 25 degrees with pain.  Right and left 
rotation was to 20 degrees without pain, and to 30 degrees 
with pain.  There was no muscle spasm or tenderness, and no 
motor weakness or sensory deficits in either upper extremity 
or trunk.  Deep tendon reflexes were all present.  The 
examiner noted that EMG/NCV studies showed no evidence of 
peripheral neuropathy in the upper extremities except for 
bilateral carpal tunnel syndrome.  The examiner also noted 
that there was no change in the range of motion of the 
cervical spine with repetitive use, or any additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance.  The impression included spinal cord 
compression in the third and fourth cervical due to 
degenerative process.  

The VA outpatient notes showed that the veteran was seen on 
numerous occasions for various maladies, including chronic 
neck pain.  The clinical and diagnostic findings were not 
materially different from those reported on the VA 
examinations described above.  

The objective medical evidence of record at the time of the 
initial rating decision in December 2000, showed only 
limitation of motion of the cervical spine.  There was no 
evidence of muscle spasm, strength was normal, and there was 
no evidence of any neurological findings appropriate to the 
site of the diseased disc.  

By rating action in December 2000, the RO granted service 
connection and initially assigned a 10 percent evaluation 
(subsequently increased to 30 percent by the RO in February 
2002; effective from the original date of claim) based on x-
ray evidence of arthritis and severe limitation of motion of 
the cervical spine under DCs 5290-5010.  The 30 percent 
evaluation currently assigned is based strictly on limitation 
of motion of the cervical spine, and is the maximum rating 
possible under the old regulations based on limitation of 
motion.  

The veteran retains significant motion of the spine, and 
there is no claim or evidence of vertebra fracture of the 
cervical spine.  Therefore, the old rating criteria under DCs 
5287 and 5285, respectively, are not applicable to the facts 
in this case.  

Although the veteran reports chronic neck pain and occasional 
numbness in his left hand, no objective evidence of any 
actual symptoms of intervertebral disc (IVD) syndrome have 
been demonstrated at any time during the pendency of this 
appeal, including when examined by VA in August 2004.  On VA 
examination, there was no muscle wasting, weakness, or 
atrophy, and no evidence of radiculopathy or any other 
neurological findings appropriate to the site of the diseased 
disc suggestive of peripheral nerve impairment due to the 
cervical spine disability.  As indicated earlier, the veteran 
does have carpal tunnel syndrome, bilaterally, which no 
examiner has indicated is related to the cervical spine 
disability.  Thus, a rating in excess of 30 percent under the 
old criteria for intervertebral disc syndrome (DC 5293) is 
not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 30 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  The veteran does not claim nor does the 
evidence show any incapacitating episodes over the past year 
nor has the veteran required any bed rest due to his cervical 
spine disability.  The most restricted range of motion since 
the enactment of the new regulations was limited to 35 
degrees of flexion with a combined range of 165 degrees.  
(See August 2004 VA examination report).  There was no 
evidence of muscle spasm or any neurological deficits.  Thus, 
the Board finds that the evidence does not meet the criteria 
for an evaluation in excess of 30 percent under either the 
old or the revised regulations.  DCs 5237/5243.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's cervical spine disability, under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

In this regard, other than complaints of paresthesias in the 
left hand, which has been attributed to an unrelated 
disability involving carpal tunnel syndrome, the clinical and 
diagnostic evidence of record does not reveal any objective 
neurological abnormalities or impairment related to the 
cervical spine disability.  The orthopedic manifestations of 
the veteran's cervical spine disability involves primarily 
limitation of motion.  A 30 percent evaluation is the maximum 
rating for severe limitation of motion of the cervical spine 
under the old rating schedule pursuant to DC 5290.  Under the 
new General Rating Formula for Disease and Injuries of the 
Spine based on total limitation of motion, limitation of 
flexion to greater than 15 degrees but less than 30 degrees, 
or the combined range of motion of the cervical spine not 
greater than 170 degrees warrants a rating of no more than 20 
percent.  As there is no clinical or diagnostic evidence of 
any neurological findings, there is no basis to assign a 
separate rating under any of the applicable neurological 
rating codes.  Thus, consideration of separately evaluating 
and combining the neurologic and orthopedic manifestations of 
the veteran's cervical spine disability would not result in a 
higher rating from September 23, 2002, or from September 26, 
2003.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

The evidence shows that the veteran has a good strength and 
significant range of motion in his neck, and no demonstrable 
neurological impairment referable to the cervical spine.  
While the veteran has been seen by VA for neck pain on 
numerous occasions since the filing of his claim, other than 
limitation of motion and some tenderness, there were no other 
significant orthopedic or neurological findings noted at any 
time.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this case, 
the objective evidence of record does not show more than 
severe passive or active limitation of motion when pain is 
considered, and no additional functional impairment.  Under 
the revised rating schedule, the general rating formula notes 
that the rating criteria are to be applied with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  
Moreover, the VA examiner's in August 2004 specifically noted 
that there was no additional limitation of motion due to 
pain, weakness, fatigability, incoordination, or during 
flare-ups.  Therefore, the Board finds that an increased 
evaluation based on additional functional loss due to the 
factors set forth above have not been demonstrated.  




ORDER

Service connection for peripheral neuropathy of the upper 
extremities, including as secondary to a service-connected 
disability, is denied.  

An evaluation in excess of 30 percent for PTSD prior to 
January 27, 2004, is denied.  

An evaluation in excess of 70 percent for PTSD from January 
27, 2004, is denied.  

An evaluation in excess of 30 percent for degenerative 
changes of the cervical spine with limitation of motion 
associated with gunshot wound, is denied.  


REMAND

Concerning the issue of an increased rating for scars of the 
neck and left posterior chest, the Board finds that the 
August 2004 VA examination of this disability was inadequate 
for rating purposes and did not provide a response to the 
specific questions requested in the July 2004 Board remand.  

As indicated above, the appeal was remanded in July 2004, 
primarily to obtain essential medical information concerning 
the severity of the residuals of the gunshot wound to the 
veteran's neck and left posterior chest.  The Board noted 
that it appeared that the original injury involved the 
musculature of both shoulder girdles, possibly involving 
Muscle Groups (MG) I and IV, rather than MG XXI, under which 
the disability has been rated.  The examiners were asked to 
identify the specific muscle groups involved, to quantify the 
degree of any muscle damage as a result of the gunshot wound, 
and to comment on whether there was any impairment to the 
left scapula where the missile was removed.  The examiners 
did not provide a response to any of these questions.  
Furthermore, the AMC was instructed to review the examination 
reports and determine if all medical findings necessary to 
rate the disability had been provided by the examiners and, 
if not, return the reports for corrective action.  With 
regard to the gunshot wound residuals, the Board's detailed 
instructions were not completed.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Given the absence of relevant clinical information, the Board 
is compelled to remand the remaining issue on appeal for 
additional development.  See Murinscsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA who treated him 
for the scar residuals of the neck and 
left chest since August 2004.  
Thereafter, the AMC should obtain these 
records and associate them with the 
claims file.  If records cannot be 
obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.  

2.  The veteran should be afforded a VA 
musculoskeletal examination to determine 
the residuals and current severity of the 
gunshot wound to the neck and left chest.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the reports.  
All indicated tests and studies should be 
accomplished.  The examiner should 
provide a response to the following:  

I.  Identify all muscle groups 
affected, and the degree of any 
muscle damage caused by the gunshot 
wound and any underlying disability.  

II.  Include a detailed description 
of all scars resulting from the 
gunshot wound, whether any scars are 
painful or tender on objective 
demonstration, whether they limit 
function or whether they are poorly 
nourished with repeated ulceration.  

III.  Discuss all clinical findings 
of muscle injury, including whether 
there is any impairment of the right 
or left shoulder as a residual of 
the gunshot injury.  

IV.  Discuss all symptoms of muscle 
injury (loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement) and the severity of same.  

V.  Indicate whether there is 
evidence of loss of deep fascia or 
of muscle substance or impairment of 
muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

The examiner is advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's disability in accordance with 
the specified criteria.  If the examiner 
finds that it is not feasible to answer 
any question, he or she should so 
indicated and include an explanation.  
The clinical findings and reasons upon 
which the any opinion is based should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


